Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-2007

West v. Hudson Cty Corr Ctr
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2523




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"West v. Hudson Cty Corr Ctr" (2007). 2007 Decisions. Paper 1194.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1194


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-178                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 06-2523
                               _________________

                PATRICIA WEST; ANTOINETTE HILL;
             SITINA MOORE-PERRY; LAVARA LADSON;
         JUVONDA JACKSON; PAULA CAMPBELL-HAMPTON;
      YVONNE COLEMAN, for themselves and all others similarly situated

                                         v.

                HUDSON COUNTY CORRECTIONAL CENTER

                                          Patricia West,
                                                  Appellant
                  _______________________________________

                 On Appeal From the United States District Court
                           For the District of New Jersey
                            (D.C. Civ. No. 01-cv-03082)
                 District Judge: Honorable Judge John C. Lifland
                 _______________________________________

      Submitted For Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
                                 March 29, 2007

          BEFORE: RENDELL, SMITH and JORDAN, CIRCUIT JUDGES

                               (Filed April 27, 2007)
                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

    Patricia West appeals pro se from an order of the United States District Court for
the District of New Jersey granting summary judgment against her and six co-plaintiffs in

their employment discrimination suit.1 For the reasons set forth below, we will dismiss

this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

       West, who is African-American, was employed as a corrections officer for Hudson

County, New Jersey. West and her co-plaintiffs brought the underlying action alleging

that defendant Hudson County Correctional Center maintained “a pattern of

discrimination in employment” on the basis of race and sex in violation of Title VII of the

Civil Rights Act of 1964 (“Title VII”), New Jersey’s Constitution, and New Jersey’s Law

Against Discrimination. The amended complaint filed by West and her co-plaintiffs also

alleges that defendant engaged in the “negligent, reckless, and intentional infliction of

severe emotional distress” and breached “the implied contract of good faith and fair

dealing.” Defendant filed a motion for summary judgment against all plaintiffs. West,

who proceeded pro se after plaintiffs’ attorney filed a motion to withdraw as her counsel,

did not file any opposing briefs. Additionally, other than affidavits from plaintiffs Hill

and Jackson, and a two-page affidavit from Sergeant Anthony Crawford, West and her

co-plaintiffs did not take any depositions or offer anything into the record. The District

Court granted defendant’s motion for summary judgment, holding that West had failed to

demonstrate the existence of a genuine issue of material fact with respect to each of her


       1
          We note that only the appeal of appellant West is before the Court as her co-
plaintiffs did not file notices of appeal from the District Court’s entry of judgment. We
will thus limit our discussion and analysis accordingly.

                                              2
claims.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review a

District Court’s grant of summary judgment de novo. Pennsylvania Coal Ass’n v.

Babbitt, 63 F.3d 231, 235 (3d Cir. 1995). Summary judgment is proper only if it appears

“that there is no genuine issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.” Fed. R. Civ. P. 56(c); Carrasca v. Pomeroy, 313 F.3d
828, 832-33 (3d Cir. 2002). To defeat a motion for summary judgment, the nonmoving

party must set forth specific facts showing a genuine material issue for trial and may not

rest upon the mere allegations or denials of its pleadings. Connors v. Fawn Mining Corp.,

30 F.3d 483, 489 (3d Cir. 1994). Because West has been granted in forma pauperis status

pursuant to 28 U.S.C. § 1915, we review this appeal for possible dismissal pursuant to 28

U.S.C. § 1915(e)(2)(B). An appeal may be dismissed pursuant to § 1915(e)(2)(B) if it has

no arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). Our

close review of the District Court record reveals no basis on which West could withstand

defendant’s motion for summary judgment.

       With respect to the Title VII claims, the District Court properly concluded that as

an African-American female, West satisfied the first element of a prima facie case under

the “pretext” framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). However, she failed to satisfy the next three elements with respect to the

allegations that defendant engaged in racial discrimination in job training and



                                              3
assignments. As noted by the District Court, the mere fact that job assignments are

discretionary does not equate to a prima facie case of discrimination. We agree with the

District Court that the statements set forth in the Crawford affidavit were merely general,

conclusory statements about discrimination, devoid of specific facts and possibly even

temporally inapplicable to West whose employment was terminated in November of

2001. Moreover, aside from the issue of whether West can establish that the alleged

adverse job assignment legally constitutes an “adverse employment action,” see Robinson

v. City of Pittsburgh, 120 F.3d 1286, 1300 (3d Cir. 1997), there was simply no evidence

presented which would establish that any job assignment “occurred under circumstances

that raise an inference of unlawful discrimination.” Sarullo v. United States Postal

Service, 352 F.3d 789, 797 (3d Cir. 2003). See also E.E.O.C. v. Metal Service Co., 892
F.2d 341, 348 (3d Cir. 1990). West likewise failed to build any type of record to defeat

defendant’s motion for summary judgment with respect to training opportunities offered

through the Emergency Response Team or the Method of Instruction training.

       West’s allegation that defendant discriminated against her on the basis of race and

sex in the area of promotion opportunities fares no better. All parties agreed that to be

eligible for a promotion at the Hudson County Correctional Center, an employee must

work at the facility for a specified number of years as a corrections officer and pass the

Civil Service Test. Employees are then ranked based on their test scores and “other

factors,” and are promoted accordingly. Unfortunately for West who was ranked 56 th



                                              4
after she passed the test in 1995, she did not receive a promotion before the ranking list

expired in 2000 and she subsequently failed the 1999 Civil Service Test. Given the

objective criterion used by defendant in awarding promotions, i.e., the Civil Service Test

results, and West’s failure to present prima facie evidence of discrimination with respect

to training opportunities, she failed to raise an inference of discrimination with respect to

the issue of promotion. See id.

       To the extent that West sought to challenge her termination on the basis of

discriminatory or retaliatory intent, the District Court was correct to dispose of this claim

with little discussion. As the District Court concluded, West could not establish a prima

facie case of retaliatory firing based on her erroneous subjective belief that she was

excused from working mandatory overtime, or on the fact that she filed a complaint

against a white supervisor four years prior to her termination. See Goosby v. Johnson &

Johnson Medical, Inc., 228 F.3d 313, 323 (3d Cir. 2000). Similarly, no extensive analysis

was required in order for the District Court to properly dispose of West’s allegation that

defendant discriminated against her with respect to the issues of transfers and discipline

given appellant’s failure to create any record whatsoever regarding these employment

actions.

       The District Court was likewise correct in its disposition of West’s state law

claims. West’s failure to establish a prima facie case of discrimination under Title VII

proved fatal to her causes of action under New Jersey’s Constitution and the state’s Law



                                              5
Against Discrimination. See El-Sioufi v. St. Peter’s University Hosp., 887 A.2d 1170,

1182 (N.J.Super.A.D. 2005) (“Our Supreme Court has adopted the three-step burden-

shifting analysis first developed by the United States Supreme Court in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973), as the method for analyzing LAD

claims.)(citations omitted). Additionally, with no argument being offered by appellant

and a record lacking any evidence that West suffered severe emotional distress or that

defendant’s conduct was extreme and outrageous, the District Court had little choice but

to award summary judgment in favor of defendant on the claim that defendant’s actions

amounted to the “negligent, reckless and intentional infliction of severe emotional

distress.” See, e.g., Decker v. Princeton Packet, Inc., 561 A.2d 1122, 1128 (N.J. 1989).

Finally, summary judgment in defendant’s favor regarding its alleged breach of the

covenant of good faith and fair dealing was appropriate for substantially the same

reasons, i.e., the complete absence of any evidence or legal argument related to this claim.

       As the District Court’s judgment was clearly correct, West had no arguable legal

basis upon which to appeal. Accordingly, her appeal is dismissed pursuant to §

1915(e)(2)(B).




                                             6